 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the multiemployer unit and also the importance of periodic changesin the number of companies participating in the joint negotiations.In 1965, Nakat, due to personal differences with Sharpe withdrewhis authority to represent it, although it subsequently signed anagreement identical to the one he had negotiated for other membersof the unit.h1However, Nakat was among the companies whichauthorized Hirstel in December of 1965, and January 1966, to repre-sent it. It is evident that, even if Nakat, had withdrawn from asso-ciationwide bargaining, it rejoined before these petitions were filed,and has again undertaken the obligations of multiemployer bargain-ing in 1966 without objection by any of the parties.12Nor does the fact that there were occasional changes in the employergroup negotiating with the resident cannery workers require us toconclude that our finding of a multiemployer unit is inappropriate.13In fact, however, the membership appears to have been fairly con-stant over the years, except to the extent an employer member didnot operate for a season or in an isolated instance like Nakat's. There-fore, such changes as occurred in the composition of the multiem-ployer unit, came about because of periodic changes in businessconditions and without objection by any of the parties engaging inbargaining negotiations. In these circumstances, we conclude that areadily definable multiemployer bargaining unit has been establishedover the years.Accordingly, we find that single-employer units of the employeesof Nakat, Neico-Fldalgo, and Ward's Cove are not appropriate andwe shall dismiss the petitions herein.[The Board dismissedthe petitions.]-'Footnote4,supra.12 CfThos.De La Rue, hac,151 NLRB 234.13Quality LoinestoueProducts,Inc., supraStrain Poultry Farms,Inc.'andInternational Union of District50,United Mine Workers of America, Petitioner.Case 10-RC-6652.July 26,1966DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, as amended, a hearing was held before HearingOfficer Thomas P. Harper. The Hearing Officer's rulings made at the1 The Employer's name appears as amended at the hearing.160 NLRB No. 22, STRAIN POULTRY FARMS, INC.237hearing are free from prejudicial error and are hereby affirmed. TheEmployer filed a brief in support of its position.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Brown and Zagoria].Upon the entire record in this case the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.The Employer moved to dismiss the petition on the ground thatthe "coop" truckdrivers whom the Petitioner seeks to represent are"agricultural laborers" and therefore specifically excluded from thedefinition of "employee" in Section 2(3) of the Act.The Employer, a Georgia corporation with its principal office andhatchery in Dalton, Georgia, is engaged in the production and saleof poultry products. The Employer owns a number of poultry farmsand operates a hatchery where eggs are incubated and hatched. Thechicks are then transported by the Employer to its farms and toindependent farmers who raise the chickens to marketable size. Thefarmers are paid on a per pound basis for their work, but at all timesthe chickens are owned by the Employer who supplies all feed andtransportation and has employees who visit the farms to vaccinateand debeak the chickens. When the chickens are ready for market,between 16 and 18 "coop" truckdrivers haul coops from the Employ-er'sDalton and Acworth, Georgia, operations to the independentfarms where contract loaders fill the coops and load the trucks with-the cooped chickens.Section 2(3) of the Act excludes agricultural laborers from thedefinition of employees covered by the, Act. Annually, since 1946,Congress has added a rider to the Board's appropriation bill provid-ing that no part of the appropriation shall be "used in connectionwith . . . bargaining units composed of agricultural laborers ... "as set forth in Section 3(f) of the Fair Labor Standards Act. That:section defines agriculture as follows:"Agriculture" includes farming in all its branches and includes... the raising of ... poultry, and practices ... performed bya farmer or on a farm as an incident to, or in conjunction with,such farming operations, . . .The Board has held, with court approval, that a truckdriver is an-agricultural laborer to the extent he is engaged in regularly haulingfarm produce from his employer's own farm, but not an agriculturallaborer to the extent he regularly hauls the produce for his employer 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom an independent grower's farm.' As indicated in theNortondMcEZroy Produce9case :... where a driver engages in hauling, itself a nonfarming task,for an employer who himself grows and cultivates the producehauled, then the hauling is incidental to or in conjunction withsuch farming operations, but where a driver hauls for anemployer engaged in shipping and selling, nonfarming opera-tions, his work is incidental to those operations. . . . If hisemployer ships from his own farms, but also from other grower'sfarms, the driver is not an agricultural laborer to the extent heregularly hauls from the independent grower's farms. Evenwhere the shipper engages in some incidental farm practices ona grower's farm, [or has invested in or owns a share in the farm-ing operation] his drivers would not thereby be converted intoemployees engaged in work incidental to or in conjunction withthese farm operations rather than to the employer's primaryoperation, shipping and marketing.The coop drivers in the instant case are engaged in hauling coopsto independent farms and chickens from independent farms to mar-ket.We, therefore, find they are not agricultural laborers but areemployees within the meaning of Section 2(3) of the Act, and theEmployer's motion to dismiss the petition is accordingly denied.Accordingly, we find that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Sections 9(c) (1) and 2(6) and (7) of the Act.4.We find that all coop truckdrivers employed by the Employerout of its Dalton and Acworth, Georgia, operations excluding alloffice clerical employees, watchmen, guards, and supervisors as definedin the Act, constitute an appropriate unit for the purposes of collec-tive bargaining within the meaning of Section 9(b) of the Act.4[Text of Direction of Election omitted from publication.] 52N.L.R B. v. Olaa SugarCompany, Ltd., et al.,242 F 2d 714 remanding 114 NLRB 070,Sup. Decision and Order118 NLRB 1442. AccordFarmersReservoir&Irrigation Co vMcComb,337U.S. 755;Samuel B. Gass;Lipman Bros.Inc.,154 NLRB 728.8No,ton & McElroy Produce, Inc,133 NLRB 104, 107* The parties requested the Board to determine the unit placementof four of the Em-ployer's employees who drive pick-up trucks.These drivers engage in some coopdriving,but their principal function is to haul eggs from egg producingfarms to the Employer'shatchery,and chicks from the hatchery to the independent farms. As the record does notdisclose whether the four pick-up truckdrivers regularly spend timedriving thecoop trucks,we shall permitthem to votesubject to challenge.Waldo Rohnert Company,120NLRB 152,154 at footnote 8.6An election eligibility list, containing the names and addresses of all the eligiblevoters,must be filed by the Employer with the RegionalDirectorfor Region10 within7 days after the date of this Decision and Direction of Election.The RegionalDirectorshallmake the list available to all parties to the election. No extension of time to filethis list shall be granted by the Regional Director except in extraordinary circumstances.Failure to comply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filedExcelsior Underwear,Inc.,156 NLRB 1236.